DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 12/19/2018. Claims 1-20 are pending in the Application.

Continuity/ priority Information  
 The present Application 16225345, filed 12/19/2018 claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2017-0181078, filed 12/27/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiono et al. (U.S. Patent No. 5,390,191). 
Regarding independent Claims 1 and 16, Shiono discloses apparatus and method for testing the interconnection between integrated circuits, comprising:
“a panel unit and an  input unit” (See ABSTRACT and Fig. 6). A testing apparatus 6 provides a testing data to a serial input port SI of a integrated circuit IC1 “input unit” via a external terminal unit 2. The testing data is output to a parallel input “panel unit” from a parallel output port SO of the integrated circuit IC1, then the testing data is output from the serial output port SO. 
“a connection error between the panel unit and the input unit exists” The testing apparatus 6 compares with the testing data outputted to the integrated circuit IC1 and the testing data outputted from the integrated circuit IC2 so that a state of connection is detected between the parallel output port PO of the integrated circuit IC1 and the parallel input port PI of the integrated circuit IC2.  
 Referring to FIGS. 6 to 8, operation of the testing apparatus of the integrated circuit apparatus will be described below. 
“determine whether a connection error exists” Then, suitable 8-bit data is input into the serial input terminal SI of the integrated circuit IC2, and this data is transferred to BC1 to BC8 based on the clock signal input into the clock terminal SCK. As a result of this, the testing data of "0000" gotten at the parallel input port PI of the integrated circuit IC2 is output from the serial output SO of the integrated circuit IC2, then the output data is compared with the testing data of "0000" which was input at the beginning into the serial input terminal SI of the integrated circuit IC1 in the checking apparatus 6.
Furthermore, the above operation in the testing mode is repeated for testing data of "1111". Thus, comparison can be made between the data output from the serial output terminal SO of the integrated circuit IC2 and the testing data of "0000" or "1111" input at the beginning into the integrated circuit IC1. If the comparison results shown any difference, then it means that there is some abnormality such as a connection failure “a connection error” in the corresponding signal line.

Regarding Claims 3. 5, 7, 12, 15, 17, 18, Shiono discloses a transmitting signal and a transmitting line; (See ABSTRACT and Fig. 6). A testing apparatus 6 provides a testing data to a serial input port SI of a integrated circuit IC1 via a external terminal unit 2. Now, a command (EXTEST) obtained from the checking apparatus 6, for inputting testing data, is input into the serial input terminal SI of the integrated circuit IC1 in the testing mode via the external I/O terminal unit 2.

Regarding Claims 2, 4, 6, 8, 9, 11, 13, Shiono discloses signal controller; Referring to FIG. 6, when the checking apparatus 6 sets the selection terminal SEL of the external I/O terminal unit 2 to "H" level, the selector 3 is switched in connection from the microcomputer 9 to the external I/O terminal unit 2 as shown by broken lines. In this state, a testing serial output terminal TSO, a testing serial input terminal TSI, and a testing clock terminal TCK of the external I/O terminal unit 2 are connected to serial input terminals SI and serial output terminals SO, and clock input terminals SCK, respectively, in the serial interfaces SIF of both integrated circuits IC1 and IC2.

Regarding Claims 10, 14, Shiono discloses a connection diagnosis between the panel unit and the input unit,
Referring to FIG. 6, when the checking apparatus 6 sets the selection terminal SEL of the external I/O terminal unit 2 to "H" level, the selector 3 is switched in connection from the microcomputer 9 to the external I/O terminal unit 2 as shown by broken lines.  
A testing mode selection terminal TMS of the external I/O terminal unit 2 is connected to testing mode selection terminals TMS of both of integrated circuits IC1 and IC2 so that the integrated circuit IC1 or IC2 can be set to a testing mode depending on a logic level of the testing mode selection terminals TMS.

Regarding Claims 19, 20, Shiono discloses contact error; (See ABSTRACT and Fig. 6). The testing apparatus 6 compares with the testing data outputted to the integrated circuit IC1 and the testing data outputted from the integrated circuit IC2 so that a state of connection is detected between the parallel output port PO of the integrated circuit IC1 and the parallel input port PI of the integrated circuit IC2.
Furthermore, the above operation in the testing mode is repeated for testing data of "1111". Thus, comparison can be made between the data output from the serial output terminal SO of the integrated circuit IC2 and the testing data of "0000" or "1111" input at the beginning into the integrated circuit IC1. If the comparison results shown any difference, then it means that there is some abnormality such as a connection failure “a connection error” in the corresponding signal line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: February 10, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111